UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7012



KELVIN NASH,

                                              Plaintiff - Appellant,

          versus


DOUGLAS DUNCAN; WAYNE CUMMINGS; TERESA DURHAM;
MATTHEW MARKON; JUAN PRICE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-05-25-WDQ)


Submitted:   October 18, 2005             Decided:   October 21, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Nash, Appellant Pro Se. Charles Wellington Thompson, Jr.,
County Attorney, Sharon Veronica Burrell, Joann Robertson, COUNTY
ATTORNEY’S OFFICE, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kelvin Nash appeals the district court’s order denying as

time-barred his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Nash v. Duncan,

No. CA-05-25-WDQ (D. Md. June 8, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -